Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 01/19/2021.
Claims 1-7 are currently pending.
Claims 1-7 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, are rejected under 35 U.S.C. 103 as being unpatentable over Alexander Sirotkin (US 20160029205 A1) in view of Chun-Yen Hsu et al (US 20180139655 A1).
For Claim 1, Sirotkin discloses a control apparatus (Sirotkin teaches, in ¶ 0048, lines 2-4, that processor 204 is configured to manage a plurality of BBUs 207, for example, including BBU 206 and/or BBU 208) that controls any one or all of a plurality of slave station apparatuses, a plurality of master station apparatuses (Sirotkin teaches, in Fig. 5, a plurality of BBUs 502 & 504), and a transfer apparatus (Sirotkin teaches, in Fig. 5, Switch 514), a slave station apparatus of the plurality of slave station apparatuses (Sirotkin teaches, in Fig. 5, a plurality of slave apparatuses RRH) being assigned to a master station apparatus of the plurality of master station apparatuses, the master station apparatus controlling the slave station apparatus, and the transfer apparatus transferring data transmitted and received between the master station apparatus and the slave station apparatus (Sirotkin teaches, in ¶ 0041, lines 1-5, that a first BBU of BBU processing pool 104 may control RRH 120 to communicate with one or more UEs within a cell 121, a second BBU of BBU processing pool 104 may control RRH 122 to communicate with one or more UEs within a cell), the control apparatus comprising: 
 a switching controller configured to perform[s], on the basis of the information regarding the traffic acquired by the information acquisitioner (Sirotkin teaches, in ¶ 0090, that pool processor 204 (FIG. 2) of BBU processing pool 102 may trigger the transfer of the control of a RRH of controlled by BBU processing pool 102, e.g., RRH 110, RRH 112, and/or RRH 114, for example, based on a load of BBU processing pool 102),
 switching-control of an assignment relationship between the master station apparatus and the slave station apparatus (Sirotkin teaches, in ¶ 0092, lines 2-5, to transfer one or more of the plurality of RRHs, e.g., some or all of the plurality of RRHs, controlled by BBU processing pool 102, e.g., all of RRH 110, RRH 112, and RRH 114, to the at least one target BBU processing pool, e.g., to BBU processing pool 104) and 
switching-control of a transfer path of data between the master station apparatus and the slave station apparatus (Sirotkin teaches, in ¶ 0142, lines 4-8, a switching element, e.g., switch 214 (FIG. 2), between the source BBU processing pool and the RRH… to switch a control path of the RRH to the target BBU processing pool, e.g., to BBU processing pool 104). 
Further, Sirotkin teaches, in ¶ 0078, that a first BBU pool, e.g., BBU processing pool 102, may experience an increased load, e.g., a high load for load balancing purposes, while a second BBU pool, for example, a neighboring BBU pool, e.g., BBU processing pool 104, may experience a reduced load, e.g., the BBU may be underutilized. 
However, Examiner notes that Sirotkin’s load information is not acquired.
Nevertheless, Hsu, in analogous art, teaches acquire[s] information regarding traffic of the data transmitted and received between the master station apparatus and the slave station apparatus (Hsu teaches, in ¶ 0040, lines 5-9, that the management device  can determine, according to the resource utilization index reports received from the BBUs 21 to 24, that the BBU 23 is an imbalanced BBU because its resource utilization index is too high, and part of RRHs need to be relocated to achieve load balance among the BBUs 21 to 24).  
transferring the service data associated with the at least one user equipment to the at least one target BBU.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Sirotkin with the resource utilization report taught by Hsu. The motivation is to enable the management device to select one or more BBUs whose resource utilization indexes are relatively low from other BBUs as the target BBUs, or select the target BBUs based on any load optimization algorithm [Hsu: ¶ 0042, lines 1-3]). 
For Claim 4, Sirotkin discloses a control apparatus , further comprising: an information sharing unit configured to share, with another control apparatus, information regarding any one or all of the master station apparatus, the slave station apparatus, and the transfer apparatus that are not connected to the control apparatus (Sirotkin teaches, in ¶ 0078, that a first BBU pool, e.g., BBU processing pool 102, may experience an increased load, e.g., a high load for load balancing purposes, while a second BBU pool, for example, a neighboring BBU pool, e.g., BBU processing pool 104, may experience a reduced load, e.g., the BBU may be underutilized), 
wherein the switching controller performs the switching-control of the assignment relationship and the switching-control of the transfer path of data on any one apparatus of the master station apparatus, the slave station apparatus, and the transfer apparatus that are connected to the control apparatus, using the information shared with the other control apparatus by the information sharing unit (Sirotkin teaches, in ¶ 0090, that pool processor 204 (FIG. 2) of BBU processing pool 102 may trigger the transfer of the control of a RRH of a plurality of RRHs controlled by BBU processing pool 102, e.g., RRH 110, RRH 112, and/or RRH 114, for example, based on a load of BBU processing pool 102).
For Claim 7, Sirotkin discloses a control method performed by a control apparatus that controls (Sirotkin teaches, in ¶ 0048, lines 2-4, that processor 204 is configured to manage a plurality of BBUs 207, for example, including BBU 206 and/or BBU 208) any one or all of a plurality of slave station apparatuses, a plurality of master station apparatuses, and a transfer apparatus (Sirotkin teaches, in Fig. 5, Switch 514), a slave station apparatus of the plurality of slave station apparatuses being assigned to a master station apparatus of the plurality of master station apparatuses(Sirotkin teaches, in Fig. 5, a plurality of slave apparatuses RRH), the master station apparatus controlling the slave station apparatus, the transfer apparatus transferring data transmitted and received between the master station apparatus and the slave station apparatus (Sirotkin teaches, in ¶ 0041, lines 1-5, that a first BBU of BBU processing pool 104 may control RRH 120 to communicate with one or more UEs within a cell 121, a second BBU of BBU processing pool 104 may control RRH 122 to communicate with one or more UEs within a cell), the control method comprising: 
performing, on the basis of the information regarding the traffic acquired in the acquiring of the information, switching-control of an assignment relationship between the master station apparatus (Sirotkin teaches, in ¶ 0092, lines 2-5, the transfer one or more of the plurality of RRHs, e.g., some or all of the plurality of RRHs, controlled by BBU processing pool 102, e.g., all of RRH 110, RRH 112, and RRH 114, to the at least one target BBU processing pool, e.g., to BBU processing pool 104) and the slave station apparatus and switching-control of a transfer path of data between the master station apparatus and the slave station apparatus (Sirotkin teaches, in ¶ 0142, lines 4-8, a switching element, e.g., switch 214 (FIG. 2), between the source BBU processing pool and the RRH… to switch a control path of the RRH to the target BBU processing pool, e.g., to BBU processing pool 104). 
a first BBU pool, e.g., BBU processing pool 102, may experience an increased load, e.g., a high load for load balancing purposes, while a second BBU pool, for example, a neighboring BBU pool, e.g., BBU processing pool 104, may experience a reduced load, e.g., the BBU may be underutilized. 
However, Examiner notes that Sirotkin’s load information is not acquired.
Nevertheless, Hsu, in analogous art, teaches acquiring information regarding traffic of the data transmitted and received between the master station apparatus and the slave station apparatus(Hsu teaches, in ¶ 0040, lines 5-9, that the management device  can determine, according to the resource utilization index reports received from the BBUs 21 to 24, that the BBU 23 is an imbalanced BBU because its resource utilization index is too high, and part of RRHs need to be relocated to achieve load balance among the BBUs 21 to 24).  
Moreover, Hsu teaches, in ¶ 0013, lines 10-12, transferring the service data associated with the at least one user equipment to the at least one target BBU.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Sirotkin with the resource utilization report taught by Hsu. The motivation is to enable the management device to select one or more BBUs whose resource utilization indexes are relatively low from other BBUs as the target BBUs, or select the target BBUs based on any load optimization algorithm [Hsu: ¶ 0042, lines 1-3]). 


Claims 2-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander Sirotkin (US 20160029205 A1) in view of Chun-Yen Hsu et al (US 20180139655 A1) as applied to claim 1 above, and further in view of MAKOTO Fujinami (WO 2015122198 A1).
For Claims 2-3 and 5-6, Sirotkin and Hsu discloses all of the claimed subject matter with the exception of setting a destination of data transmitted from the slave station apparatus which is a target for switching, among the plurality of slave station apparatuses assigned to the one master station apparatus, to be a destination of the other master station apparatus.
However, Fujinami, in analogous art, teaches acquiring information regarding traffic of the data transmitted and received between the master station apparatus and the slave station apparatus (Fujinami teaches, on Page 4, [after “In the example of FIG. 18”], that the control device 1 may instruct the path switching unit 25 (A) to change the data destination from the address of the BBU 21 (A) to the address of the BBU 21 (B) when transferring the data. . Further, the control device 1 instructs the path switching unit 25 (B) to transfer the data transmitted from the RRH 22 (A) to the BBU 21 (B)).  
Moreover, Fujinami teaches, on Page 2, [last para], that the control unit 11 switches the RRH 22 connected to the BBU 21 corresponding to the MME whose load is higher than the predetermined threshold to the BBU 21 corresponding to the MME whose load is lower than the predetermined threshold.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system taught by Sirotkin and Hsu with the destination address modification taught by Fujinami. The motivation is to optimize resource utilization by load balancing to a BBU whose load is lower than the predetermined threshold. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sundaresan et al (US 20140031049 A1) pertains to a wireless communications system comprising a baseband processing unit (BBU) pool including one or more baseband processing units (BBUs), and a plurality of remote radio heads (RRHs) connected to the BBU pool through a front-haul network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419